Citation Nr: 0819460	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Aaron Beyt, Intern




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part denied service connection for 
bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

3.  Competent evidence of a nexus between tinnitus and 
service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision 

The veteran contends in his November 2004 statement that his 
bilateral hearing loss and tinnitus are due to acoustic 
trauma he experienced during his miliary service.  The 
veteran attributes his bilateral hearing loss and tinnitus to 
taking part in Army rifle competitions.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For hearing loss claims, entitlement to service connection 
for impaired hearing is subject to the requirements of 38 
C.F.R. § 3.385 which provides:

"For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The veteran contends that he has bilateral hearing loss and 
tinnitus due to his service.  Due to the similar medical 
history and evidence related to the claims, as well as the 
similar disposition of the issues, the Board will address 
both tinnitus and hearing loss in a common discussion.  

After careful consideration of the evidence, the Board finds 
that the veteran's bilateral hearing loss and tinnitus are 
not related to his service.  The Board concedes that the 
veteran has a current disability for bilateral hearing loss 
and tinnitus.  An audiogram administered by VA in August 2007 
indicates that the veteran has hearing difficulties.  The VA 
examiner opined in August 2007 the veteran has moderate to 
severe hearing loss in both ears as well as tinnitus.

However, the available service medical records do not 
indicate hearing loss or tinnitus during the veteran's 
miliary service.  It is noted that the veteran's August 1967 
enlistment examination report and the January 1970 discharge 
examination report do not denote any hearing loss or 
tinnitus.  Further, in the veteran's March 1970 statement of 
medical condition, the veteran stated there was no change in 
his medical condition since joining the Army.  

The Board notes the veteran submitted private medical records 
consisting of audiograms performed in February 1967 and April 
1970.  These audiograms were afforded to the veteran in 
preparation of working at CF&I Steel Corporation.  The Board 
notes that these audiological examination reports happen to 
coincide with the times immediately before and immediately 
after the veteran's service and are highly probative to the 
veteran's claims.  However, the private hearing evaluations 
are represented by graphic, instead of numeric form; 
therefore, the Board is unable to interpret the audiograms.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  

The VA examiner in his August 2007 report, in opining on the 
veteran's contentions that his hearing loss was due to 
shooting competitions in service, determined it was "less 
likely as not" that tinnitus and hearing loss are due to the 
veteran's time in the military.  The VA examiner found both 
the February 1967 and April 1970 audiological results to show 
the veteran had "normal hearing sensitivity."  In finding 
the veteran's hearing difficulty is not likely due to Army 
service, the VA examiner relied on the tests administered in 
February 1967 and April 1970 as well as the service medical 
records being completely devoid of hearing complaints.  The 
examiner also relied on an October 2002 American College of 
Occupational and Environmental Medicine study that stated 
prior noise-exposed ears are not more sensitive to future 
noise exposure and that hearing loss does not progress 
quicker than what would be expected from the normal aging 
process.  

The Board does take notice of the April 2006 statement of the 
veteran's sister opining that the veteran had hearing loss 
"shortly after his discharge."  Further, the Board is 
cognizant of the veteran attributing the hearing difficulties 
to shooting competitions.  However, hearing loss related to 
service is only established by competent medical evidence.  
The veteran and his sister's lay statement do not qualify as 
competent medical evidence.  While the veteran and his sister 
appear sincere in their belief that the veteran's hearing 
problems are attributable to his service, they are not 
competent to attribute his current bilateral hearing loss 
disability and tinnitus disability to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, their statements do not 
establish the veteran had hearing problems due to the 
veteran's service.

The veteran's DD Form 214 indicates that he served as a 
senior vehicle driver.  The veteran contends in his June 2006 
statement that he suffered acoustic trauma as a result of 
participating in firing competitions while in the service.  
The Board notes that the veteran did receive an Expert M-14 
Citation.  The Board also is aware of the veteran's November 
2005 contention that after his discharge he had only worked 
for CF&I Steel Corporation seven years, not twenty as stated 
by the RO in the March 2005 rating decision.  However, given 
the veteran's service records are wholly silent to any 
hearing difficulties, lack of any evidence of hearing 
treatment, and also an audiological examination report 
administered a month after the veteran's discharge that shows 
no hearing impairment, the weight of the evidence falls 
squarely against service connection.

The preponderance of the competent and credible evidence is 
against the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
In the December 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  See also the May 2005 VCAA letter.

As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  The Board finds such notice was adequately given 
with the letter sent to the veteran in March 2006.  The March 
2006 letter to the veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Although this notice was not 
issued before the rating decision on appeal, the veteran has 
not been prejudiced, as the veteran's pending claims are 
denied.  A Supplemental Statement of the Case (SSOC) was 
issued in October 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records, Social Security 
Administration (SSA) medical records, and private treatment 
records dated February 1967 and April 1970.  The veteran was 
also provided an examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


